Citation Nr: 1642839	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  15-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an effective date prior to October 24, 2012, for the award of service connection for hearing loss.

2. Entitlement to an effective date prior to October 24, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which assigned effective dates of October 24, 2013 for the awards of service connection for hearing loss and tinnitus.  

During the pendency of the appeal, the AOJ in a November 2014 rating decision found clear and unmistakable error in the March 2014 rating decision that assigned an effective date of October 24, 2013 for hearing loss and tinnitus; the new rating decision assigned an effective date of October 24, 2012.  The Board has recharacterized the issue on appeal to comport with that award of benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO received the Veteran's claim for service connection for hearing loss and tinnitus on October 24, 2013.  

2.  The Veteran has been assigned an effective date of October 24, 2012 due to a liberalizing change in the law respecting Fully Developed Claims (FDCs) made in the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012.

3.  There is no evidence of a formal claim, informal claim, or written intent to file a claim for either hearing loss or tinnitus prior to October 24, 2012. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 24, 2012, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.400 (2015).

2.  The criteria for an effective date earlier than October 24, 2012, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  The Veteran filed his claim on a VA Form 21-526EZ, under the FDC initiative.  When the Veteran filed his claim as an FDC, he signed an acknowledgement that VA had provided adequate notice to him regarding the evidence and information necessary to substantiate his claim.  Additionally, VA provided additional information pertinent to the establishment of an effective date in a letter sent to the Veteran in May 2014.  Thus, further discussion regarding the duty to notify is not required.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  As entitlement to service connection has been established and the sole remaining issue is the appropriate effective date for the service connection awards, the Board finds that a VA examination would not assist in adjudication of this appeal.  In any event, VA provided a relevant examination in March 2014.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The Veteran applied for service connection for hearing loss and tinnitus in a document that was signed by the Veteran and received by VA on October 24, 2013.  After the claim was developed, the Veteran was granted service connection for both hearing loss and tinnitus in a March 2014 rating decision effective the original date of the claim, October 24, 2013.  Thus, the Board finds the Veteran's date of claim is October 24, 2013.  See 38 C.F.R. § 3.400.

However, earlier effective dates can be established in some cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a) (2015).

To this end, the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law 112-154, Section 506, 126 Stat. 1165 was signed into law on August 6, 2012.  Section 506 of the Act amended 38 U.S.C. § 5110 (West 2014) to allow up to a one-year retroactive effective date for awards of disability compensation based on fully developed original claims for compensation received from August 6, 2013 through August 5, 2015.  Under the Act, an effective date of up to one year prior to submission of the claim may be assigned when evidence demonstrates that the disability existed for one year prior to submission of the claim.  

In May 2014, the Veteran requested an earlier effective date.  In support of that request, the Veteran submitted private treatment records detailing treatment for his hearing disabilities dating back to 2009.  The Veteran submitted a notice of disagreement in October 2014 requesting an effective date prior to November 1, 2013 for both hearing loss and tinnitus because the conditions were diagnosed prior to that date.  In a November 2014 rating decision, the RO found that a clear and unmistakable error was made in the prior rating decision.  As the Veteran submitted a FDC within the period provided for by the Honoring America's Veterans Act and the evidence demonstrated that the Veteran's service-connected disabilities existed more than one year prior to submission of the claim, the RO granted the Veteran the earliest effective day permissible under the law-October 24, 2012.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.114.

The only way to establish an effective date earlier than October 24, 2012 would be to show that the Veteran filed a claim earlier than October 24, 2013.  For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2015).  

The Veteran's argument for an earlier effective date appears to be that he has had hearing loss and tinnitus since 2001, thus he should be assigned an effective date in 2001.  The Veteran has not argued, however, and the record does not show, that he filed a formal or informal claim for these disabilities prior to October 24, 3013.  There is no document that can be construed as a claim for service connection for these disabilities prior to the October 24, 2013 claim.  Consequently, an earlier effective date prior to October 24, 2012 is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to an effective date prior to October 24, 2012, for the grant of service connection for hearing loss is denied.

Entitlement to an effective date prior to October 24, 2012, for the grant of service connection for tinnitus is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


